EXHIBIT 10.4


AMENDMENT TO EMPLOYMENT AGREEMENT


Amendment to Employment Agreement dated January 25, 2006, between Pharma-Bio
Serv, Inc., hereinafter ("Company") and Nelida Plaza ("Executive").


WHEREAS, given the current global and local economic and industry forecasts for
2009, the Company is implementing various cost containment strategies to
mitigate the current market downward volume trend, among others, adjust
compensation packages of its management team.


NOW THEREFORE, in exchanges for the mutual promises and undertakings herein, the
parties voluntarily agree as follows:


1.
That pursuant to paragraph 1(b) of that certain Employment Agreement dated
January 25, 2006, is hereby modified and amended so as to extend the “Term” for
an “Indefinite amount of time” (“Employment Term” or “Term”).



2.
That Executive's compensation pursuant to paragraph 3(a) of that certain
Employment Agreement dated January 25, 2006, is hereby modified and amended so
as to decrease Executive's annual salary, as of March 1, 2009, from $150,000 to
$135,000 per annum.  Salary shall be paid in such installments as the Company
regularly pays its executive officers, but not less frequently than
semi-monthly.  Executive’s salary will be revised annually based upon
performance evaluation following Company’s performance review process and
subject to the financial situation of the Company.”



In all other respects the Employment Agreement dated January 25, 2006, shall
remain in full force and effect and unaltered.


IN WITNESS WHEREOF, the parties have executed this Agreement in Dorado, Puerto
Rico, this 11th day of March, 2009.


PHARMA-BIO SERV, INC.




By:/s/ Elizabeth Plaza
Name:  Elizabeth Plaza
Title:    President & CEO




EXECUTIVE:


/s/ Nelida Plaza
Name: Nelida Plaza
Title:   VP of Operations